Citation Nr: 0417329	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for lumbar strain.  

2.  Entitlement to service connection for a bilateral ankle 
disability.  

3.  Entitlement to service connection for a gastrointestinal 
disability to include as due to undiagnosed illness.   

4.  Entitlement to service connection for irritable bowel 
disease to include as due to undiagnosed illness. 

5.  Entitlement to service connection for a disability of the 
dorsal spine.  

6.  Entitlement to service connection for a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) had a period of honorable service 
from March 30, 1988 to September 25, 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

Upon review of the file, the Board has determined that 
additional development is necessary for compliance with due 
process requirements.  The Board observes that the SOC of 
record was issued in February 2003.  Subsequent to the 
issuance of the SOC, additional VA outpatient treatment 
records, examination reports and a lay statement were 
associated with the claims file at the RO.  However, the RO 
did not provide the veteran a supplemental SOC (SSOC).  
According to regulations, if the RO receives additional 
pertinent evidence after an SOC has been issued and before 
the appeal is certified to the Board, an SSOC will be 
provided. 38 C.F.R. § 19.31(b)) (2003).  The veteran's appeal 
was certified to the Board March 2004, after RO receipt of 
the additional evidence.  

The current regulation provides, as follows:

§ 19.31 Supplemental statement of the case.

(a) Purpose and limitations. A "Supplemental Statement of the 
Case," so identified, is a document prepared by the agency of 
original jurisdiction to inform the appellant of any material 
changes in, or additions to, the information included in the 
Statement of the Case or any prior Supplemental Statement of 
the Case. In no case will a Supplemental Statement of the 
Case be used to announce decisions by the agency of original 
jurisdiction on issues not previously addressed in the 
Statement of the Case, or to respond to a notice of 
disagreement on newly appealed issues that were not addressed 
in the Statement of the Case. The agency of original 
jurisdiction will respond to notices of disagreement on newly 
appealed issues not addressed in the Statement of the Case 
using the procedures in §§ 19.29 and 19.30 of this part 
(relating to statements of the case). (b) When furnished. The 
agency of original jurisdiction will furnish the appellant 
and his or her representative, if any, a Supplemental 
Statement of the Case if: (1) The agency of original 
jurisdiction receives additional pertinent evidence after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued and before the appeal 
is certified to the Board of Veterans' Appeals and the 
appellate record is transferred to the Board; (2) A material 
defect in the Statement of the Case or a prior Supplemental 
statement of the Case is discovered; or (3) For any other 
reason the Statement of the Case or a prior Supplemental 
Statement of the Case is inadequate. (c) Pursuant to remand 
from the Board. The agency of original jurisdiction will 
issue a Supplemental Statement of the Case if, pursuant to a 
remand by the Board, it develops the evidence or cures a 
procedural defect, unless: (1) The only purpose of the remand 
is to assemble records previously considered by the agency of 
original jurisdiction and properly discussed in a prior 
Statement of the Case or Supplemental Statement of the Case; 
or (2) The Board specifies in the remand that a Supplemental 
Statement of the Case is not required.

Based on the foregoing, the case is hereby REMAMDED to the RO 
for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  As 
part of the notice required under the new 
law, the RO should ask the appellant to 
provide information regarding all medical 
treatment for the disability at issue 
here that has not already been made part 
of the record.  The RO should assist the 
appellant in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.

2.  When the above has been completed, 
the RO should review the record and 
undertake any other action required to 
comply with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the SOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

 
This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



